Citation Nr: 0830438	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-32 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar myofascial strain.

2.  Entitlement to service connection for a gastrointestinal 
disability, claimed as heartburn.

3.  Entitlement to service connection for a right wrist 
ganglion cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 2000 to March 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado that, in part, granted service connection for lumbar 
myofascial strain, assigning a 10 percent rating effective 
March 23, 2004, and denied service connection for heartburn 
and right wrist ganglion cyst. 

The issues of entitlement to an initial rating in excess of 
10 percent for lumbar myofascial strain and entitlement to 
service connection for a gastrointestinal disability, claimed 
as heartburn, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on her part.


FINDING OF FACT

The veteran has not been medically shown to have a right 
wrist ganglion cyst.


CONCLUSION OF LAW

The appellant does not have a right wrist ganglion cyst 
disability that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the veteran with 
respect to the issue of entitlement to service connection for 
right wrist ganglion cyst in January 2004.  As this letter 
was prior to the May 2004 rating decision on appeal, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

In further regard to this issue, VA has fulfilled its duty to 
notify the appellant in this case.  In the January 2004 
letter, the RO informed the appellant of the evidence needed 
to substantiate this claim, and which party was responsible 
for obtaining the evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board also notes that the 
January 2004 letter explicitly notified the claimant of the 
need to submit any pertinent evidence in his possession.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to this service connection 
claim, the Board finds that the veteran is not prejudiced by 
a decision at this time since the claim is being denied.  
Therefore, any notice defect, to include the degree of 
disability or an effective date, is harmless error since no 
disability rating or effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to the claim for 
service connection on appeal.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate this claim, including 
requesting information from the appellant regarding pertinent 
medical treatment he may have received, and affording him a 
VA examination during the appeal period.  The appellant was 
also provided with the opportunity to attend a Board hearing, 
but she did not indicate that she desired such a hearing.  
The appellant also has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists with respect to this service 
connection claim.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
service connection claim on appeal and that adjudication of 
the claim at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appeal is now ready to be considered on the merits.

II.  Facts

The veteran's service treatment records include a Report of 
Medical Assessment dated in December 2003 containing the 
veteran's report of a ganglion cyst on her wrist.  She 
further reported that she did not seek medical care for this 
while on active duty, and expressed her intent to file for VA 
disability.  The form was signed by a physician's assistant 
who indicated that he performed a medical chart review only.  
He noted that the veteran had been treated for low back pain 
on several occasions and for trochanteric bursitis.  He did 
not make note of the ganglion cyst.  The veteran's service 
treatment records are otherwise devoid of complaints or 
treatment for a ganglion cyst.

In January 2004, the veteran filed a claim for service 
connection for ailments that included a cyst on her right 
wrist.  She stated that this disability began in December 
2003.  

On file is a January 2004 VA examination report containing 
right wrist findings of completely normal range of motion 
with no cysts, ganglions, inflammation or de Quervain's 
tenosynovitis.  It was also noted that the scaphoid was not 
tender.  The examiner stated that the veteran did not 
presently have a right wrist dorsum ganglion and examination 
findings were completely within normal limits.  The report 
also contains the veteran's report that the cyst rarely 
appeared, but that she was told if it became too bad or big, 
she would have to see a doctor.  She was diagnosed as having 
right wrist likely ganglion cyst, presently none, can recur.

In her substantive appeal, dated in October 2005, the veteran 
said that her wrist had bothered her for years and said the 
cyst continued to recur when lifting or straining in any way.  
She added that she took Tylenol or Excedrin if the cyst 
"hurt too much".    
III.  Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Continuity of symptomatology after discharge is required only 
where the condition noted during service (or in the 
presumption period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. 38 C.F.R. § 3.303(b).  When a disability is not 
initially manifested during service or within an applicable 
presumption period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a proposition to be proven turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, then evidence proceeding from a medical, 
rather than lay, source is required.  Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran contends that she developed a right wrist 
ganglion cyst in service and that it has come and gone ever 
since.  As to its frequency, she reported to a VA examiner in 
January 2004 that it rarely appeared, but noted in an October 
2005 statement that it occurred when lifting or straining in 
any way.  

The veteran's service treatment records are devoid of any 
treatment for a right wrist ganglion cyst.  While the veteran 
reported on a December 2003 Report of Medical Assessment that 
she had a ganglion cyst right wrist in service, she denied 
ever receiving treatment for the ganglion cyst in service.  
This form, which is signed by a physician's assistant, does 
not contain findings of a ganglion cyst; rather, it reflects 
the veteran's report of having a ganglion cyst in service.  
In this regard, the physician's assistant stated in his 
findings (which do not include a notation of a ganglion cyst) 
that they were based on a medical chart review only.  In 
short, there are no clinical findings or a diagnosis of a 
ganglion cyst in service.  

Nonetheless, even assuming arguendo that the veteran had a 
ganglion cyst in service, the claims file is devoid of any 
postservice medical evidence establishing a ganglion cyst.  
There are no postservice treatment records on file.  Indeed, 
the only postservice medical evidence of record is a January 
2004 VA examination report noting that the veteran's right 
wrist was completely within normal limits and there were 
presently no cysts or ganglions.  He diagnosed the veteran as 
having "right wrist likely dorsal ganglion cyst.  Presently 
none, can recur."  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Thus, in the absence of proof of a 
present right wrist ganglion cyst disability there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Based on the foregoing, the appeal must be denied because the 
first essential criterion for a grant of service connection-
competent evidence of the claimed disability-has not been 
met.  Because the competent evidence neither supports the 
claim, nor is in relative equipoise on the question of the 
existence of a current disability-the pivotal question in 
this case-the benefit-of-the-doubt doctrine is not applicable 
in the adjudication of this claim.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a right wrist ganglion 
cyst is denied.


REMAND

The claims file reveals that the veteran was last afforded a 
VA examination regarding her low back disability in January 
2004.  In the veteran's substantive appeal, dated in October 
2005, she said that physical therapy was not helping her back 
disability and, in fact, it was getting worse.  She explained 
that she was not able to bend at all where at one point she 
could.  Accordingly, the Board finds that the RO should 
afford the veteran updated VA examination to assess the 
present severity of her service-connected low back 
disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

With respect to the veteran's claim for service connection 
for heartburn, the veteran's service treatment records show 
that she was treated for gastritis in December 2001, and 
reported having had heartburn in service on a December 2003 
Report of Medical Assessment.  She was diagnosed during a 
January 2004 VA examination as having heartburn, controlled 
medications, can recur.  The RO denied this claim on the 
basis that heartburn was a gastrointestinal symptom as 
opposed to a disability and the medical evidence was devoid 
of any gastrointestinal diagnosis.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), (symptom of pain alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted).  With this in mind, and in view of the 
veteran's treatment for gastritis in service, she should be 
afforded a VA examination in order to determine whether she 
has a gastrointestinal disability manifested by heartburn 
that is related to service.  See 38 U.S.C.A. § 5103A(d).  



Accordingly, the case is REMANDED for the following action:

1.  Copies of pertinent treatment records, 
VA and non-VA, covering the period from 
March 2004 to the present, should be 
obtained and added to the claims file.

2.  Schedule the veteran for a VA 
examination to determine the severity of 
her service-connected low back disability. 
All necessary tests and studies should be 
performed, to include range of motion 
studies.  The examiner should also express 
an opinion concerning whether the 
disability was manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations, if 
feasible, should be expressed in terms of 
the degree of additional range-of-motion 
loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein.  All findings should be 
reported in detail and a complete 
rationale provided for each opinion.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current gastrointestinal 
disability.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made available 
to the examiner for review of pertinent 
documents therein.  The examiner should be 
asked to state whether the veteran has a 
present gastrointestinal disability, 
claimed as heartburn, and if so, opine as 
to whether it is at least as likely as not 
(50% or greater probability) related to 
service.  The examiner should include 
complete rationale for the opinion 
reached.

4.  If any claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


